Citation Nr: 1632286	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  12-25 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thoracic and lumbar spine disability.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for a bilateral foot disability, to include bilateral pes planus and plantar fasciitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to February 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that on the Veteran's VA Form 9 filed in September 2012, he indicated that service connection for plantar fasciitis should be inferred from his claim for service connection for bilateral pes planus.  It is noted that when the Veteran was afforded his VA examination in May 2010, the examiner found that the Veteran had left foot plantar fascitis in service and bilateral plantar fasciitis on examination.  As the Veteran has been diagnosed with multiple foot disorders, the Board believe it is more appropriate to expand the nature of his claim on appeal and characterize it as a claim for entitlement to a bilateral foot disability, to include bilateral pes planus and plantar fasciitis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In his June 2014 substantive appeal, the Veteran requested a hearing at the RO before a member of the Board.  The requested hearing was scheduled for April 2016, but the Veteran failed to appear.  The Veteran has not requested the hearing to be rescheduled.  

The issues of entitlement to service connection for a thoracic and lumbar spine disability and bilateral foot disability are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

A bilateral ankle disability was not manifested in service, or in the first year following separation from active duty, and is not shown to be related to service.

CONCLUSION OF LAW

The criteria for service connection for a bilateral ankle disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In this case, the record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in March 2010.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was provided a VA examination in May 2010.  

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2015).  Arthritis is a chronic disease with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2015).  If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, including arthritis.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran asserts that he currently has a bilateral ankle disability due to service. 

A review of the service treatment records shows that in December 1995 the Veteran complained of cold weather intolerance.  He was treated for a left ankle sprain in April 1996.  Later that month the Veteran was seen for a left tibialis anterior tear with a follow-up in June 1996.  The service treatment records show no complaints, treatment, or diagnoses related to the right ankle.  The December 1997 separation examination showsa normal clinical evaluation for the lower extremities.

On VA examination in May 2010, the Veteran reported that he injured his right ankle around 1996 when he stepped into a stream of ice cold water and jerked his foot out rapidly.  He denied any other acute injuries but reported that he had pain in both ankles dating back to active duty.  The examiner diagnosed bilateral ankle strain.  The examiner opined that it is less likely as not that the Veteran's bilateral ankle conditions are due to his in-service complaints as noted in the service treatment records.  The examiner noted the Veteran was treated for first-degree left ankle sprain and tibiales anterior muscle tear at the left ankle.  The examiner stated there was no indication that this condition persisted beyond June 1996 and no indication of a chronic disability.  The examiner noted there was no indication the Veteran was treated for right ankle problems during active duty.

Based on a review of the evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence is against the claim for a bilateral ankle disability.  

Initially, the Board finds that it cannot be concluded that a chronic bilateral ankle disability was shown in service.  While there was an assessment of left ankle strain and left tibialis anterior tear in service, there is no competent evidence that the Veteran's left ankle complaints were more than acute.  In addition, the December 1997 separation examination, found no clinical abnormalities of the lower extremities, nor did the Veteran complain of ankle pain at that time.  There were no complaints related to the right ankle in service.  In addition, arthritis was not shown in service, nor is it shown to have manifested within the one year following separation from service, so as to support granting service connection on the basis of presumptive service connection.  38 C.F.R. §§ 3.307, 3.309(a) (2015).  Therefore, the evidence must show that it is at least as likely as not that a current bilateral ankle disability is related to service in order for service connection to be allowed.

In this regard, the Board finds that the May 2010 VA examiner provides persuasive evidence that the Veteran's current bilateral ankle strain is not related to service.  That examiner specifically addressed the question of whether any in-service injury caused his current bilateral ankle disability.  The VA examiner discussed the pertinent evidence and provided a discussion of the manifestation of the Veteran's in-service left ankle pain and no in-service record related to the right ankle.  In addition, there is no medical opinion of record that support the Veteran's claim.  

The only evidence of record supporting the Veteran's claim are his own lay statements.  The Veteran is competent to provide testimony or statements relating to symptoms or facts or events that he has observed and are within the realm of his personal knowledge.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  In this case, the Veteran is competent to report that he experiences ankle pain or cold-related symptoms.  See Buchanan v. Nicholson, 451 F. 3d 1331 (2006).  To the extent the Veteran has reported continued ankle pain since service separation, the Board finds that those assertions are not credible.  For example, there is no evidence of a right ankle injury in service and the Veteran denied any lower extremity symptomatology on the separation examination.  The Board finds the Veteran's statements of continuity of symptoms to be inconsistent with the contemporaneous record.

Accordingly, as the preponderance of the evidence is against the claim, service connection for a bilateral ankle disability must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v, Derwinksi, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a bilateral ankle disability is denied.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

The Veteran contends that he has a thoracic and lumbar spine disability due to his time in service.  

A May 2010 VA examination report shows that the Veteran was diagnosed with thoracic and lumbar strain.  The examiner opined that it is less likely as not that the Veteran's thoracic and lumbar spine conditions are due to his in-service complaints as noted in the service treatment records as there was no indication of treatment for a low back condition.  However, service treatment records show that in April 1996, the Veteran complained of low back pain two days following a car accident.  Thus, the examiner's rationale is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinion based on an inaccurate factual premise is not probative).  Thus, an addendum opinion should be obtained for the examiner to determine whether the Veteran's current thoracic and lumbar spine disorders are related to service.  In addition, the examiner must address the Veteran's complaints of continuing thoracic and lumbar spine pain since discharge.  

The Veteran contends that he has current foot disorders, to include bilateral pes planus and bilateral plantar fasciitis, which are related to service.

A May 2010 VA examination report shows that the Veteran was diagnosed with bilateral pes planus and bilateral plantar fasciitis.  The examiner noted that pes planus pre-existed service and that left foot plantar fasciitis was present during active service.  After the examination, the VA examiner opined that the pes planus was not aggravated or worsened during the Veteran's active service.  The Board finds that the May 2010 VA medical opinion is incomplete as the examiner did not address the etiology of the plantar fasciitis.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A remand is necessary to determine if there is a nexus between the Veteran's in-service foot symptomatology and any current disability.

Finally, the AOJ should identify any outstanding relevant VA and non-VA treatment records that are not currently associated with the claims file.  38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA and non-VA treatment records that are not already associated with the claims file.

2.  Schedule the Veteran for a VA examination to ascertain the etiology of any spine or foot disability, to include plantar fasciitis.  The examiner must review the claim file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  If the examiner finds that an additional opinion or examination is needed to fully address the questions posed above, appropriate action should be undertaken.  

(a)  Please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any thoracic or lumbar spine disability is etiologically related to the Veteran's active service?  The examiner should address the Veteran's complaints of continuity of symptoms.

(b)  Please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any foot disability, to include bilateral plantar fasciitis is etiologically related to the Veteran's active service?

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


